--------------------------------------------------------------------------------

CONSULTING SERVICES AGREEMENT

THIS AGREEMENT is dated as of the 1st of February, 2012

BETWEEN:

> > > > ROYAL MINES AND MINERALS CORP., a Nevada corporation, with an address at
> > > > 2580 Anthem Village Drive, Suite 112, Henderson, NV 89052
> > > > 
> > > > (hereinafter called the “Company”)

OF THE FIRST PART

AND:

> > > > ALVIN A. SNAPER, P.E. of
> > > > Neo-Dyne Research Inc.
> > > > 1000 W. Bonanza Rd.
> > > > Las Vegas, NV 89106
> > > > 
> > > > (hereinafter called the “Consultant”)

OF THE SECOND PART

WHEREAS:

A.         The Company wishes to engage the Consultant to provide those services
set out in Schedule A to this Agreement; and

B.         The Consultant represents that he has the experience and expertise to
provide the services set out in Schedule A to this Agreement, and wishes to
provide those services to the Company on the terms and conditions set out in
this Agreement,

NOW THEREFORE THIS AGREEMENT WITNESSES THAT for good and valuable consideration,
the sufficiency and receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1.         Services and Fees

In consideration for the fees to be paid to the Consultant as set out in
Schedule A to this Agreement (the “Fees”), the Consultant agrees to provide the
Company with those services set out in Schedule A to this Agreement (the
“Services”), which services shall be provided at the request and at the
direction of the Company.

2.         Term

The term of this Agreement shall be for a four-week period commencing on the
date first written above and ending on February 29, 2012 (the “Term”), unless
further extended by the mutual agreement of the parties hereto.

3.         Expenses

The Company shall, with respect to Services requested, reimburse the Consultant
for all reasonable travelling and out-of-pocket expenses as may be incurred by
the Consultant and any personnel employed by the Consultant while engaged in the
performance of the Services (the “Reimbursable Expenses”). Notwithstanding the
forgoing, the Consultant shall be required to obtain the written approval of the
Company prior to incurring any Reimbursable Expenses which the Consultant
reasonably expects will exceed more than $100.

1

--------------------------------------------------------------------------------


4.

Qualifications of Consultant

     

The Consultant represents and warrants to the Company that:

      (a)

The Consultant has the experience and expertise necessary to fulfill his duties
and obligations as set out in this Agreement;

      (b)

The Consultant has all necessary licenses, permits, conditions and
certifications necessary to provide the Services to the Company; and

      (c)

The Consultant is not aware of any matter that would prevent the Consultant from
carrying out his duties and obligations as set out in this Agreement.

      5.

Relationship

The Consultant shall provide the Services in a good and workmanlike fashion,
diligently, in good faith and without waste, interruption or delay except for
causes beyond the reasonable control of the Consultant, and the Consultant shall
at all times use his best efforts to advance the interests of the Company. At
all times the Consultant shall be deemed to be an independent contractor and he
shall not be deemed to be a representative, agent, or employee of the Company
and the Consultant shall indemnify and save the Company harmless from and
against any and all liability for any loss, damage, injury or death, including
any expenses, costs and legal fees incurred in connection therewith, except
liability as may arise out of the sole negligence of the Company. The Consultant
agrees not to engage in any activities that would bring the Company’s reputation
into disrepute.

6.         Compliance with Statutes

The Consultant shall comply with all applicable federal, state and local laws,
statutes and regulations and the lawful requirements and directions of any
governmental or administrative authority having jurisdiction with respect to the
Services, including, without limitation, the obtaining of all necessary permits
and licences and agrees to indemnify the Company against all claims, loss,
damages and expenses incurred by the Consultant's failure to make any necessary
returns or payments or by any violation of any laws, statutes or regulations.

7.         Confidentiality

The Consultant acknowledges and agrees that, during the term of this Agreement,
the Company may be required from time to time to disclose to the Consultant
certain confidential and proprietary information, data and processes relating to
the Company’s business that is not publically known (collectively, the
“Confidential Information”). The Consultant acknowledges and agrees that the
Company’s Confidential Information is confidential and proprietary information
and constitutes trade secrets. The Consultant agrees to ensure that the
Company’s Confidential Information does not become public knowledge. The
Consultant agrees not to use, disclose, divulge or make available to any person
any Confidential Information of the Company except as may be necessary to carry
out his obligations under this Agreement or as may be required by law. The
Consultant agrees that any:

  (a)

Assaying or other metallurgical testing results;

        (b)

Extraction, production or refining procedures, methodologies or flow charts; and

        (c)

Mill, plant or other facilities or systems designs,

whether disclosed by the Company or resulting from the Consultant’s work under
this Agreement, shall be the property of, and shall be Confidential Information
of, the Company.

8.         Assignment

This Agreement is a contract for services and may not be assigned in whole or in
part by the Consultant.

2

--------------------------------------------------------------------------------

9.         Notice

Any notice required or permitted to be given under this Agreement shall be in
writing and may be delivered personally or by fax, or by prepaid registered post
addressed to the parties at the above mentioned addresses or at such other
address of which notice may be given by either of such parties. Any notice shall
be deemed to have been received, if personally delivered or by fax, on the date
of delivery, and, if mailed as aforesaid, then on the fifth business day after
and excluding the day of mailing.

10.       Governing Laws

This Agreement and the rights and obligations and relations of the parties shall
be governed by and construed in accordance with the laws of the State of Nevada
and the federal laws of the United States applicable therein (but without giving
effect to any conflict of laws rules). The parties agree that the courts of the
State of Nevada shall have jurisdiction to entertain any action or other legal
proceedings based on any provisions of this agreement. Each party attorns to the
jurisdiction of the courts of the State of Nevada.

11.       Time

Time shall be of the essence of this Agreement and of every part of it and no
extension or variation of this Agreement shall operate as a waiver of this
provision.

12.       Enurement

This Agreement shall enure to the benefit of and be binding on the parties and
their respective heirs, executors, administrators, successors and assigns.

13.       Counterparts

This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.

ROYAL MINES AND MINERALS CORP.     by its authorized signatory:                
/s/ K. Ian Matheson     K. Ian Matheson, President & CEO                 Signed,
sealed and delivered by     ALVIN A. SNAPER, P.E.     in the presence of:      
          /s/ Stewart Penington   /s/ Alvin A. Snaper Signature of Witness  
ALVIN A. SNAPER, P.E.             Stewart Penington     Name of Witness    

3

--------------------------------------------------------------------------------

SCHEDULE A

SERVICES AND FEES

1.        Services to be Provided

The Consultant will consult on the Company’s Cholla Project and assist as
directed from moving the project from the bench into a 1,000 lb per hour plant
in Scottsdale and Phoenix.

The Consultant will issue a report to the Company at the conclusion of the
4-week term. Which the Company may publish as it sees fit.

2.        Fees

The Company will pay to the Consultant an aggregate of $10,000 as follows:

  (a)

$5,000 on execution of this Agreement; and

  (b)

$5,000 on 14 days after execution of this Agreement.

4

--------------------------------------------------------------------------------